                 ISTRIC
            TES D      TC
          TA




                                             O
     S




                                              U
    ED




                                               RT
UNIT
                        VED
                   APPRO




                                                      R NIA
                                                  a
                                   J. D a v i l



NO
                          w a rd
                   dge Ed




                                                      FO
              Ju



 RT




                                                  LI
         ER         9/16/2019


    H




                                             A
              N                                   C
                                 F
                   D IS T IC T O
                         R
